UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2110


TODD HAWKINS,

                    Plaintiff - Appellant,

             v.

ANDREW SAUL, Commissioner of Social Security,

                    Defendant - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:16-cv-00778-LCB-JEP)


Submitted: November 18, 2019                                 Decided: December 3, 2019


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed in part, reversed in part, and remanded with instructions by unpublished per
curiam opinion.


Todd Hawkins, Appellant Pro Se. Maija DiDomenico, Assistant Regional Counsel,
Office of the General Counsel, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Todd Hawkins appeals the district court’s order adopting the magistrate judge’s

recommendation to grant summary judgment in favor of the Commissioner of Social

Security (Commissioner) and upholding the denial of Hawkins’ application for disability

insurance benefits. Upon review, 1 we affirm in part, reverse in part, and remand with

instructions.

                                            I.

       We will uphold a Social Security Administration disability determination if the

“[Administrative Law Judge (ALJ)] has applied correct legal standards and the ALJ’s

factual findings are supported by substantial evidence.” Monroe v. Colvin, 826 F.3d 176,

186 (4th Cir. 2016) (internal quotation marks omitted). “Substantial evidence is that

which a reasonable mind might accept as adequate to support a conclusion. It consists of

more than a mere scintilla of evidence but may be less than a preponderance.” Pearson v.

Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (citation and internal quotation marks omitted).

In conducting this analysis, we will not “reweigh conflicting evidence, make credibility

determinations, or substitute our judgment for that of the ALJ”; rather, “[w]here

conflicting evidence allows reasonable minds to differ,” we defer to the ALJ’s decision.



       1
        We previously remanded this case to the district court for the limited purpose of
determining whether Hawkins’ complaint was timely filed pursuant to 42 U.S.C. § 405(g)
(2012). Because the district court deemed the complaint timely—a finding the parties do
not now contest—we conclude that § 405(g) presents no barrier to our review of the
merits of Hawkins’ appeal.


                                            2
Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (brackets and internal quotation

marks omitted).

      The Commissioner employs a five-step process to evaluate a disability claim.

20 C.F.R. § 404.1520(a)(4) (2018). “Steps 1 through 3 ask: (1) whether the claimant is

working; (2) if not, whether she has a severe impairment; and (3) if she does, whether the

impairment meets or equals a listed impairment.” Patterson v. Comm’r of Soc. Sec.

Admin., 846 F.3d 656, 659 (4th Cir. 2017) (internal quotation marks omitted).

“Satisfying step 3 warrants an automatic finding of disability, and relieves the decision

maker from proceeding to steps 4 and 5.” Id. “If the claimant fails at step [3], the ALJ

must then determine the claimant’s residual functional capacity (‘RFC’), which has been

defined as the most you can still do despite your physical and mental limitations.” Brown

v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 254 (4th Cir. 2017) (brackets and internal

quotation marks omitted). “After determining the claimant’s RFC, the ALJ proceeds to

step [4]” to determine whether the claimant is “able to perform [her] past work.” Id. at

255 (internal quotation marks omitted). If not, “the ALJ finishes at step [5], where the

burden shifts to the Commissioner” to establish “that the claimant can perform other

work that exists in significant numbers in the national economy, considering the

claimant’s RFC, age, education, and work experience.”         Id. (brackets and internal

quotation marks omitted).

                                           II.

      The ALJ determined that Hawkins had not engaged in substantial gainful activity

since his alleged onset date and that he suffered from the medically determinable

                                            3
impairments of congestive heart failure, hypertension, and depression, the latter of which

was a nonsevere impairment.       The ALJ concluded that Hawkins did not have an

impairment that met or equaled one of the listed impairments found at 20 C.F.R. Pt. 404,

Subpt. P, App. 1 (2018). Finding that Hawkins could no longer perform his past relevant

work, the ALJ relied on the testimony of a vocational expert to conclude that Hawkins

retained the RFC to perform jobs that exist in the national economy and was, therefore,

not disabled.

                                           III.

       Liberally construed, Hawkins’ informal brief challenges the ALJ’s RFC

determination and the credibility determination reached by the ALJ in evaluating

Hawkins’ allegations of severe depression. 2 We conclude that remand is warranted with

respect to these issues, as the ALJ’s RFC and credibility determinations preclude

meaningful appellate review.

       In assessing a claimant’s RFC, “the ALJ must first identify the individual’s

functional limitations or restrictions and assess his or her work-related abilities on a

function-by-function basis, including the functions listed in the regulations.” Monroe,

826 F.3d at 187 (internal quotation marks omitted); see Social Security Ruling (SSR) 96-

8p, 61 Fed. Reg. 34,474, 34,475 (July 7, 1996). The ALJ also “must include a narrative


       2
        Although the district court did not address these precise issues in considering
Hawkins’ pro se pleadings below, we conclude that they are fairly encompassed in the
arguments Hawkins raised below. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per
curiam) (requiring liberal construction of pro se pleadings).


                                            4
discussion describing how the evidence supports each conclusion, citing specific medical

facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily activities,

observations).” Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (internal quotation

marks omitted). “In other words, the ALJ must both identify evidence that supports his

conclusion and build an accurate and logical bridge from [that] evidence to his

conclusion.” Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir. 2018) (internal quotation

marks omitted).

      Although we have declined to adopt “a per se rule requiring remand when the ALJ

does not perform an explicit function-by-function analysis,” we have concluded that

“remand may be appropriate where an ALJ fails to assess a claimant’s capacity to

perform relevant functions, despite contradictory evidence in the record, or where other

inadequacies in the ALJ’s analysis frustrate meaningful review.” Mascio, 780 F.3d at

636 (alterations and internal quotation marks omitted).     We find that several such

inadequacies in the ALJ’s analysis warrant remand here.

      In evaluating Hawkins’ RFC, the ALJ did not make any findings regarding how

Hawkins’ impairments affected his ability to perform work-related functions. The ALJ

also made no findings regarding the severity and impact of various symptoms endorsed

by Hawkins and/or described in the medical record that the record at least arguably

indicates are related to his medically determinable impairments, including his shortness




                                           5
of breath on exertion, fatigue, and medication side-effects. 3 Because the ALJ’s analysis

gives no indication of what functions it found Hawkins able to perform and why, despite

the existence of evidence that could support more stringent limitations, we are unable to

review the RFC determination for substantial evidence. See Woods, 888 F.3d at 694;

Mascio, 780 F.3d at 637.

      Next, in evaluating the credibility of Hawkins’ allegations of severe depression,

the ALJ made no mention of the March 5, 2012, opinion from Dr. Walter Ezeigbo or the

longitudinal medical record documenting Dr. Ezeigbo’s treatment of Hawkins’

depression over a period of years. “[T]he ALJ was required to ‘evaluate every medical

opinion’ presented to him, ‘[r]egardless of its source.’” Brown, 873 F.3d at 271 (internal

quotation marks omitted). This is particularly true where, as here, the opinion originates

from Hawkins’ treating physician. See 20 C.F.R. § 404.1527(c) (discussing relevant

factors in determining weight to be given medical opinions); Brown, 873 F.3d at 255-56

(discussing treating source rule). And because the symptoms and limitations endorsed by

Dr. Ezeigbo were, in certain material respects, more severe than those found by the ALJ,

we cannot conclude that the ALJ’s failure to discuss Dr. Ezeigbo’s opinion was harmless.


      3
          We observe that in his 2014 decision, the ALJ does not appear to have
considered Hawkins’ testimony during the original hearing held in March 2012, during
which he provided a somewhat more detailed description of his symptoms and
limitations. See 20 C.F.R. § 404.900(b) (2018) (“[W]e will consider at each step of the
review process any information [a claimant] present[s] as well as all the information in
our records.”); 20 C.F.R. § 404.1520(a)(3) (2018) (“We will consider all evidence in [a
claimant’s] case record when we make a determination or decision whether [the claimant]
[is] disabled.”).


                                            6
Further, although “there is no rigid requirement that the ALJ specifically refer to every

piece of evidence in his decision,” Reid v. Comm’r of Soc. Sec., 769 F.3d 861, 865 (4th

Cir. 2014) (internal quotation marks omitted), the ALJ’s failure to acknowledge Dr.

Ezeigbo’s treatment notes regarding Hawkins’ depression—a substantial portion of the

record related to Hawkins’ mental health treatment—warrants remand, see Thomas v.

Berryhill, 916 F.3d 307, 312 (4th Cir. 2019).

       We also conclude that the ALJ failed to “build a logical bridge” between the

impairments he identified and the specific limitations included in the RFC determination.

See Woods, 888 F.3d at 694 (internal quotation marks omitted). The ALJ included

various postural and manipulative limitations in the RFC that have no apparent relation to

the medically determinable impairments identified by the ALJ.          In endorsing these

limitations, the ALJ did not discuss the evidence on which he relied or the extent to

which he found it credible. Absent a more thorough discussion of the evidence of record

and a clearer explanation of the ALJ’s reasoning, we are simply unable to review whether

the ALJ’s RFC determination fully encompasses Hawkins’ impairments.

                                           IV.

       We have reviewed Hawkins’ remaining challenges to the district court’s analysis

and find no reversible error. Accordingly, we reverse the district court’s decision insofar

as it concludes that substantial evidence supports the ALJ’s RFC determination and

conclusion that Hawkins’ allegations of severe depression were not credible, but affirm

the district court’s judgment in all remaining respects. We remand with instructions to

vacate the denial of Hawkins’ application for benefits and remand for further

                                            7
administrative proceedings consistent with this opinion. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                             AFFIRMED IN PART,
                                                             REVERSED IN PART,
                                                   REMANDED WITH INSTRUCTIONS




                                            8